Citation Nr: 0942662	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  01-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
rating for Hodgkin's disease.

2.  Entitlement to a rating in excess of 30 percent for 
peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity from July 
1, 2000, and in excess of 20 percent from August 1, 2007.  

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity from July 
1, 2000, and in excess of 20 percent from August 1, 2007.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which reduced the evaluation for 
Hodgkin's Disease from 100 percent to 10 percent (recognizing 
mild neuropathy of the right foot as a residual of 
treatment), effective from July 1, 2000.  

In December 2003 and June 2006, the Board remanded this case.  
In September 2008 and November 2008 rating decision, the 
disability ratings for peripheral neuropathy of the lower 
extremities was increased, as reflected on the front page of 
this decision.  However, the overall matter of higher ratings 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

In June 2009, the Veteran's representative requested that the 
Veteran be afforded a Travel Board hearing.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The Veteran should be scheduled for a Travel 
Board Hearing in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

